UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-6306



MARK ROBINSON,

                                            Plaintiff - Appellant,

          versus


K. BASSETT; TAZEWELL CORRECTIONAL UNIT #31,
Authorities; MAJOR PICKERAL; MS. DOWDY,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. Samuel G. Wilson, Chief District
Judge. (CA-01-804-7)


Submitted:   May 16, 2002                   Decided:   May 23, 2002


Before NIEMEYER, MICHAEL, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Mark Robinson, Appellant Pro Se. Susan Foster Barr, OFFICE OF THE
ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

       Mark Robinson appeals the district court’s order dismissing

without prejudice his civil rights action filed under 42 U.S.C.A.

§ 1983 (West Supp. 2001), for failure to state a claim upon which

relief may be granted. Because the dismissal was without prejudice,

Robinson may refile his complaint alleging sufficient facts to

state a claim for § 1983 relief.          Accordingly, we dismiss the

appeal for lack of jurisdiction because the order is not a final,

appealable order.    See Domino Sugar Corp. v. Sugar Workers Local

Union 392, 10 F.3d 1064, 1066-67 (4th Cir. 1993).       We dispense with

oral   argument   because   the   facts   and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                               DISMISSED




                                    2